DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the LSEE application filed with the Office on 17 January 2020.

Claims 21-40 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 17 January 2020, is acknowledged and has been entered.

Priority
The present application is the US National Stage of International Patent Application, PCT/FR2018/051781, filed on 13 July 2018, which claims priority to a French Patent Application, FR1756898, filed on 20 July 2017.  Therefore, the present application has an effective filing date of 20 July 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 17 January 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  method step(s) relating how the assessment lipolysis follows from the steps of electrochemical test strip for detection glycerol.  Claim 40 depends from claim 39, and is therefore also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 21, 22, 25-27, 30-32, and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipating by a US Patent Application Publication Pei, et al. (US 2010/0270175 A1; hereinafter, “Pei”).

Regarding claim 1, Pei discloses an electrochemical biosensors based on NAD(P)-dependent dehydrogenase enzyme (Title; which reads upon the claimed, “[a]n electrochemical test strip for detecting glycerol in a body fluid sample”).  Pei teaches a base layer made of a dielectric material ([0063]; which reads upon “an electrically insulating substrate layer”).  Pei also teaches the taught biosensor includes a working electrode and a reference electrode, wherein working electrode has a reagent matrix formed thereon containing an enzyme capable of catalyzing a reaction involving the analyte, a mediator that is originally considered an irreversible enzyme inhibitor, and an enzyme cofactor where the biosensor is capable of producing a stable and sensitive response ([0018]; which read upon the limitations, “at least two electrodes, at least a first electrode of the at least two electrodes comprising a working electrode, and at least a second electrode of the at least two electrodes comprising a reference electrode and a counter electrode” and “an enzyme layer disposed on the at least two electrodes . . .”).  Additionally, Pei teaches a reagent matrix disposed on the working electrode W includes an enzyme, an enzyme co-factor, an electron mediator that is considered an irreversible enzyme inhibitor and a polymer binder at least one membrane layer”), wherein the enzyme may be glycerol dehydrogenase ([0028]; which reads on “the enzyme layer comprising glycerol-specific enzymes, the glycerol-specific enzymes . . .[is] glycerol dehydrogenase”) and the enzyme co-factor may be nicotinamide adenine dinucleotide, i.e., NAD ([0026]; which reads on “a layer of co-factors . . .[is] nicotinamide adenine dinucleotide”).  Further, Pei teaches a cover (50; reading on “a top layer”) and a channel layer (40; Figures 3 and 4; reading on “a spacer layer located between the at least two electrode and the top layer, the spacer creating a spaced defining a measuring chamber for receiving the sample, the measuring chamber at least partially covering the electrodes and the enzyme layer”).

Regarding claim 22, Pei teaches a reference/counter electrode ([0054]).

Regarding claim 25, see rejection to claim 21 above.

Regarding claim 26, Pei teaches the electrodes may be formed from carbon ink ([0101]).

Regarding claim 27, Pei teaches the mediator may be ferricyanide (([0084]).



Regarding claim 31, Pei teaches the reagent matrix for the working electrode W includes an enzyme, an enzyme co-factor, an electron mediator and a polymer binder ([0070]).

Regarding claim 32, Pei teaches each of the recited structures, as recited in instant claim 21, would necessary be formed as recited in instant claim 32.

Regarding claim 36, Pei teaches the electrodes may be formed from carbon ink ([0101]), and the mediator may be ferricyanide (([0084]).

Regarding claim 37, Pei teaches the mediator may be ferrocene (([0084]).

Regarding claim 38, Pei teaches the reagent matrix for the working electrode W includes an enzyme, an enzyme co-factor, an electron mediator and a polymer binder ([0070]).

Regarding claims 39 and 40, all the limitations recited also in instant claim 21 are taught by Pei.  Additionally, Pei teaches the biosensor includes means for electrical connection to a read-out and a target area to be covered by a quantity of sample, such as whole blood, for testing the analyte ([0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pei in view of a US Patent Application Publication to Feldman, et al. (US 2010/0015692 A1; hereinafter, “Feldman”).

Regarding claim 23, Pei teaches all the limitations of instant claim 21, as outlined above.  Pei specifically teaches a reference/counter combination electrode ([0054]).
Pei does not explicitly teach separate reference and counter electrodes.

At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art that biosensors, like those taught by Pei, that the separate counter and reference electrode configuration, like the alternative disclosed by Feldman, as the two configurations are art-recognized equivalents for the same purpose (MPEP §2144.06 II).

Claims 24, 28, 29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pei in view of a US Patent Application Publication to Wallace-Davis, et al. (US 2005/0164329 A1; hereinafter, “Wallace-Davis”).

Regarding claims 24 and 33, Pei teaches the limitations of instant claims 21 and 32, as outlined above. Pei teaches glycerol dehydrogenase ([0028]) as the glycerol-specific enzyme.
Pei does not explicitly teach a combination of glycerol kinase and glycerol phosphate oxidase, along with co-factor adenosine triphosphate and MgCl2.
However, Wallace-Davis discloses an enzyme-based electrochemical sensor, wherein is taught a composition for triglyceride sensing that includes glycerol phosphate oxidase, glycerol kinase, adenosine triphosphate, and magnesium chloride ([0034]-[0042]).


Regarding claims 28 and 34, the combination of the teachings of Pei and Wallace-Davis teach the limitations of claims 24 and 33, as outlined above.
Wallace-Davis further teaches enzyme-based electrochemical sensor, including horseradish peroxidase ([0012]).
It would have been obvious to one of ordinary skill, at the time of the filing of the present application, as peroxidases reacts hydrogen peroxide, which could have a deleterious effect on the other sensor components.

Regarding claims 29 and 35, Pei teaches polymer of the reagent matrix may be hydroxypropylcellulose ([0086]).
Pei does not teach hydroxypropyl methyl cellulose.
However, Wallace-Davis teaches a reagent matrix including, among other materials, hydroxypropylmethyl cellulose ([0014]).
It would have been obvious to one of ordinary skill in the art that use of hydroxypropylmethyl cellulose, as taught by Wallace-Davis, could be substituted for the hydroxypropylmethyl cellulose, taught by Pei, as a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09 I).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795   
22 March 2022